Exhibit 10.1

 

 



NEGOTIATED SETTLEMENT AGREEMENT AND

GENERAL RELEASE

 

This Negotiated Settlement Agreement (hereinafter the "Agreement") is made by
and between Stephen Mascioli, M.D., MPH (“Mascioli” or “Complainant”), and Anika
Therapeutics, Inc. (“Anika”).

 

"Anika," as used at all times in this Agreement, refers to Anika Therapeutics,
Inc. and any of its parent companies, affiliate companies, subsidiaries,
divisions, business units, committees, groups, insurers, related entities, and
its or their respective owners, predecessors, successors, present or former
officers, directors, agents, current and former employees, assigns, trustees,
administrators, executors, insurers and legal representatives. "Mascioli," as
used at all times in this Agreement, refers to Stephen Mascioli, M.D., MPH and
his assigns, heirs, executors, administrators, agents, successors, and legal
representatives. Collectively, Mascioli and Anika are referred to as the
"Parties."

 

WHEREAS:

 

The terms of this Agreement are the product of mutual negotiation and
compromise;

 

WHEREAS:

 

The Parties understand that Anika denies each and every allegation of
wrongdoing;

 

WHEREAS:

 

Mascioli and Anika have each been represented by an attorney prior to executing
this Agreement;

 

WHEREAS:

 



1

 

The Parties wish to resolve all disputes and claims Mascioli has or may have,
including but not limited to those raised in the letter from his counsel Mary E.
O’Neal dated February 10, 2017 (hereinafter referred to as the “Demand Letter”),
without further litigation;

 

WHEREAS:

 

The meaning, effect and terms of this Agreement and accompanying General Release
have been fully explained to Mascioli, who understands that this Agreement and
General Release settles, bars, and waives any and all claims for monetary
damages that he has or could possibly have against Anika through the date this
Agreement is executed;

 

WHEREAS:

 

Mascioli and Anika have carefully considered other alternatives to executing
this Agreement and General Release;

 

WHEREAS:

 

The Parties understand and agree that this settlement is the compromise of
disputed claims, and that any consideration specified in this Agreement is not
to be construed as an admission of the persons, firms, entities or corporations
hereby released;

 

WHEREAS:

 

The Parties understand and agree that neither the making of this Agreement nor
anything contained herein shall, in any way, be construed or considered to be an
admission by any Party of fault, guilt, or noncompliance with any federal, state
or local statute, public policy, tort law, contract law, common law, or of any
other wrongdoing whatsoever; and

 

WHEREAS:

 



2

 

No court or administrative agency has made any conclusive finding as to the
merits of Mascioli’s claims.

 

NOW, THEREFORE, IT IS STIPULATED AND AGREED BY THE PARTIES THAT:

 

1.                  In exchange for the promises made by Anika in Paragraph 2
below:

 

(a)                Mascioli, after consultation with his attorney, agrees and
indicates that he is releasing and forever waiving, to the fullest extent
permitted by law, any and all claims, including claims for costs and attorney's
fees, that he now has or ever has had against Anika as defined above from the
beginning of the world to the date of this Agreement, including, but not limited
to, claims arising under the National Labor Relations Act, 29 U.S.C. §151 et
seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et
sec., the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Equal Pay Act
of 1963, 29 U.S.C. §206(d), the Civil Rights Act of 1991, the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq., the Civil Rights Act of 1866, 42
U.S.C. §1981 et seq., the Age Discrimination in Employment Act, the Family
Medical Leave Act of 1993, 29 U.S.C. §2601, et seq., the Sarbanes Oxley Act, 15
U.S.C. §1701 et seq., the Massachusetts Wage and Hour Laws, G.L. c. 151, The
Massachusetts Law Against Discrimination, G.L. c. 151B, the Massachusetts Civil
Rights Act, G.L. c. 12, § 11, the Massachusetts Equal Rights Act, G.L. c. 93,
the Massachusetts privacy statute, G.L. c. 214, § 1B, the Massachusetts Wage
Payment Statute, G.L. c. 149, § 148 et seq., the Massachusetts Sexual Harassment
Statute, G.L. c. 214 § 1C, G.L. c. 93A, or any other federal, state or local
human rights, civil rights, wage-hour, pension or labor laws, rules and/or
regulations, public policy, any claim for breach of contract, contract or tort
laws, or any claim arising under statute or common law, such as claims for
malicious prosecution, misrepresentation, defamation, false imprisonment, libel,
slander, invasion of privacy, identity theft, negligence, infliction of
emotional distress, or otherwise, or any other action or grievance against Anika
based upon any conduct occurring up to and including the date of this Agreement,
and shall not, from any source or proceeding, seek or accept any additional
monetary award or settlement therefrom. Mascioli further expressly waives his
right to recover any monetary damages or monetary relief in the event of any
claim or suit brought by or through the EEOC or any other state or local agency
on behalf of Mascioli. Mascioli specifically understands and agrees that this
General Release applies to any and all claims he has or may have as of the date
of this Agreement against Anika as defined above.

 



3

 

(b)               Mascioli affirms that he has not filed or caused to be filed,
and he is not presently a party to any claim, complaint, or action against Anika
in any forum or form. Mascioli further affirms and represents that he was paid
and/or received all compensation, wages, bonuses, commissions and/or benefits to
which he was entitled from Anika, and that no other compensation, wages,
bonuses, commissions and/or benefits are due him. Mascioli further affirms that
he has no known pending workplace injuries, and that he received any and all
leaves requested or entitled under applicable federal and state leave laws while
he was employed by Anika.

 

(c)                Mascioli agrees and understands that due to irreconcilable
differences, the Parties have no interest in future relations and thus he shall
not reapply in the future to Anika. Mascioli waives any right to reinstatement
with Anika and further agrees that because of circumstances unique to him,
including but not limited to, irreconcilable differences with Anika, Mascioli
shall not now or in the future apply for employment with Anika, including but
not limited to regular, temporary, contract, or consulting employment. In the
event that Mascioli is hired by Anika, Mascioli expressly acknowledges that
Mascioli’s employment with Anika may be terminated on the basis of this
Agreement.

 



4

 

(d)               Mascioli agrees not to make any statements, either verbally or
in writing, including on social media websites or other media postings, about
Anika, other parties in a business relationship with Anika, or Anika’s business
practices that could reasonably be interpreted as disparaging of or defamatory,
including actions that would (1) harm the reputation of Anika with its current
and prospective customers, distributors, suppliers, other business partners, or
the public; or (2) interfere with existing contractual or employment
relationships with current and prospective customers, suppliers, distributors,
other business partners or Anika employees. Mascioli further agrees not to take
any actions or conduct in any way that would reasonably be expected to affect
adversely the reputation or goodwill of Anika or any of its current or former
officers, directors, shareholders, employees or agents.

 

2.                  In exchange for the promises made by Mascioli in Paragraph 1
above:

 

(a)                Anika shall pay the gross amount of Three Hundred Fifty
Thousand Dollars ($350,000.00) for all alleged damages and attorneys’ fees. The
proceeds shall be paid in two (2) checks. The first check shall be made payable
to “Stephen Mascioli” in the gross amount of Two Hundred Fifty Thousand Dollars
($250,000.00) for alleged lost wages, from which all appropriate withholdings
shall be made and for which an IRS Form W2 shall issue in due course. The second
check shall be made payable to “Stephen Mascioli” for all alleged non-wage
damages and attroneys’ fees, in the gross amount of One Hundred Thousand Dollars
($100,000.00). An IRS form 1099 shall issue in due course for the second check.

 



5

 

(b)               Anika makes no representation as to the taxability of the
payment in the second check, and Mascioli agrees he has not relied on any
representations by Anika. In the event of any tax assessment attributable
thereto by the IRS, the Massachusetts DOR, or other governmental authority due
to Mascioli’s failure to report 1099 income or due to misclassification,
Mascioli agrees to indemnify Anika for any such taxes, interest or penalties
that Anika be requested to pay arising out of the settlement provided therein,
together with any reasonable costs or attorney’s fees incurred by Anika in the
course of responding to any such tax assessment and/or enforcing this
indemnification agreement with Mascioli.

 

(c)                Anika agrees that it will instruct employees Charles Sherwood
II, Steven Cyr, Sylvia Cheung, Susan Rice and independent consultant Frank
Luppino not to make any statements that could reasonably be interpreted as
disparaging of or defamatory to Mascioli, personally or professionally. Mascioli
understands and agrees that it shall not be a violation of this provision for
the above-referenced individuals to generally discuss for legitimate internal
business purposes the performance of the organization and the departments and
individuals under Mascioli’s supervision during his employment with Anika,
without making specific reference to Mascioli.

 



6

 

3.                  Neither Party shall reveal, convey, comment upon, publicize,
disclose, discuss or cause to be revealed, conveyed, commented upon, publicized,
disclosed, or discussed the existence of or any of the terms of this settlement
to any person or entity, other than, (i) as to Mascioli, his tax advisors,
attorney, and spouse, and, then, only on condition that they be advised that
they cannot further disclose any of same to others, except as required by law;
and (ii) as to Anika, its attorneys, officers, or managerial level employees who
have a “need to know,” and Anika’s auditors and other professional advisors,
and, then, only on condition that they be advised that they cannot further
disclose any of same to others, except as required by law. Mascioli shall
instruct his counsel of record in this matter to keep the terms of settlement
confidential, as set forth above, and he shall not authorize his counsel to
reveal or comment upon the terms of settlement, except as required by law.
Mascioli further agrees to keep the terms of this Agreement strictly
confidential. If any of the terms of this Agreement somehow become known by
others or an inquiry is made regarding this matter, the Parties shall simply
state "The matter has been resolved." The Parties may disclose the terms of this
Agreement to the extent required by judicial order or by law or by the rules and
regulations of any governmental body or administrative agency, or pursuant to
the lawful request of any government official acting in his or her official
capacity. Mascioli acknowledges that any violations of paragraph 3 of this
Agreement may cause irreparable harm and damage to Anika. Notwithstanding the
foregoing or the other terms of this Agreement, nothing herein shall prohibit or
bar Mascioli from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, Mascioli will use his best efforts to ensure that the other
terms of this Agreement are complied with to the maximum extent possible. In
addition, any non-disclosure provision in this Agreement does not prohibit or
restrict Mascioli (or Mascioli’s attorney, if applicable) from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC, FINRA, any other self-regulatory organization or any
other state or federal regulatory agency regarding this Agreement or its
underlying facts or circumstances. Furthermore, nothing in this Agreement shall
bar or prohibit Mascioli from contacting, seeking assistance from or
participating in any proceeding before any federal or state administrative
agency to the extent permitted by applicable federal, state and/or local law.
However, Mascioli nevertheless will be prohibited to the fullest extent
authorized by law from obtaining monetary damages in any agency proceeding in
which he does so participate.

 



7

 

4.                  Payment shall (a) be made within fourteen (14) days after
Mascioli executes this agreement and the nonrevocation provision set forth below
expires without revocation by Mascioli, and (b) be contingent upon Mascioli not
revealing the existence of the Agreement pursuant to Paragraph 3.

 

5.                  Medicare/Medicaid

 

(a)                Definitions:

 

(1)“CMS” means the Centers for Medicare & Medicaid Services within the U.S.
Department of Health and Human Services, including any agents, representatives,
or contractors of CMS, such as the Coordination of Benefits Contractor (“COBC”)
or Medicare Secondary Payer Recovery Contractor (“MSPRC”).    

(2)“Conditional Payments” shall have the meaning ascribed to it under the MSP
Statute and implementing regulations.    

(3)“MMSEA” means the Medicare, Medicaid, and SCHIP Extension Act of 2007 (P.L.
110-173), which, in part, amended the Medicare Secondary Payer statute at 42
U.S.C. § 1395y(b)(7) and (8). This portion of MMSEA is referred to herein as
“Section 111 of MMSEA”.    

8

 

   

(4)“MSP Statute” means the Medicare Secondary Payer (“MSP”) statute. 42 U.S.C. §
1395y(b).    

(5)“Released Matter” means any released accident, occurrence, injury, illness,
disease, loss, claim, demand, or damages that are subject to the Agreement and
releases herein.    

(6)“Releasees” means Anika as defined above.

 

(b)               Mascioli represents that Mascioli is not enrolled in the
Medicare program, was not enrolled in the Medicare program at the time of the
Released Matters or anytime thereafter through the date of this Agreement, and
has not received Medicare benefits for medical services or items related to,
arising from, or in connection with the Released Matters.

 

(c)                Mascioli represents and warrants that the information
provided to Releasees for confirmation of Mascioli’s Medicare status, including
Mascioli’s name, gender, date of birth, and Social Security Number, is complete,
accurate, and current as of the date of this Agreement.

 

(d)               Mascioli represents and warrants that no Medicaid payments
have been made to or on behalf of Mascioli and that no liens, claims, demands,
subrogated interests, or causes of action of any nature or character exist or
have been asserted arising from or related to any Released Matters. Mascioli
further agrees that Mascioli, and not Releasees, shall be responsible for
satisfying all such liens, claims, demands, subrogated interests, or causes of
action that may exist or have been asserted or that may in the future exist or
be asserted.

 



9

 

(e)                To the extent that Mascioli’s representations and warranties
related to Mascioli’s Medicare status and receipt of medical services and items
related to the Released Matters are inaccurate, not current, or misleading,
Mascioli agrees to indemnify and hold harmless Releasees from any and all
claims, demands, liens, subrogated interests, and causes of action of any nature
or character that have been or may in the future be asserted by Medicare and/or
persons or entities acting on behalf of Medicare, or any other person or entity,
arising from or related to this Agreement, the payment of the Settlement Amount,
any Conditional Payments made by Medicare, or any medical expenses or payments
arising from or related to any Released Matter that is subject to this Agreement
or the release set forth herein, including but not limited to: (a) all claims
and demands for reimbursement of Conditional Payments or for damages or double
damages based upon any failure to reimburse Medicare for Conditional Payments;
(b) all claims and demands for penalties based upon any failure to report, late
reporting, or other noncompliance with or violation of Section 111 of MMSEA that
is based in whole or in part upon late, inaccurate, or inadequate information
provided to Releasees by Mascioli or Mascioli’s counsel or upon any failure of
Mascioli or Mascioli’s counsel to provide information; and (c) all Medicaid
liens. This indemnification obligation includes all damages, double damages,
fines, penalties, attorneys’ fees, costs, interest, expenses, and judgments
incurred by or on behalf of Releasees in connection with such claims, demands,
subrogated interests, or causes of action. Regardless of the accuracy of the
representations and warranties made above, Mascioli agrees to indemnify and hold
Releasees harmless for taxes on the payments made to Mascioli and any tax
consequences related thereto, except those prohibited by law.

 



10

 

6.                  Mascioli acknowledges that he currently is and will remain
bound by the terms and conditions of the Non-Disclsoure and Non-Competition
Agreement that he executed with the Company on April 4, 2016, which shall remain
in full force and effect in accordance with its terms, and that nothing in this
Agreement shall be construed to supersede its terms and conditions. Anika
confirms that nothing in this Agreement shall supercede or otherwise affect any
indemnity rights to which Mascioli may be entitled as a former officer of Anika
under Anika’s Articles of Organization; By-Laws; any written agreement; any vote
of its shareholders or directors; or otherwise, including under applicable law.

 

7.                  Mascioli shall direct any potential employers seeking
reference information about him to contact Anika’s Vice President of Human
Resources, or his designee. Consistent with Anika’s Reference Policy, if
contacted, the Vice President of Human Resources will respond to a reference
inquiry solely by confirming title and dates of employment.

 

8.                  Mascioli agrees that prior to and after the execution of
this Agreement, Mascioli shall cooperate reasonably with the Anika (including
its outside counsel) in connection with (i) the contemplation, prosecution and
defense of all phases of existing, past and future litigation about which Anika
believes he may have knowledge or information; and (ii) responding to requests
for information from regulatory agencies or other governmental authorities
(together “Cooperation Services”). Mascioli further agrees to make himself
available to provide Cooperation Services at mutually convenient times during
and outside of regular business hours as reasonably deemed necessary by Anika’s
counsel. Anika shall not utilize this section to require Mascioli to make
himself available to an extent that would unreasonably interfere with full-time
employment responsibilities that Mascioli may have. Cooperation Services
include, without limitation, appearing without the necessity of a subpoena to
testify truthfully in any legal proceedings in which Anika calls Mascioli as a
witness. Anika shall reimburse Mascioli for any reasonable travel and other out
of pocket expenses that are incurred due to his performance of Cooperation
Services, after receipt of appropriate documentation consistent with the Anika’s
business expense reimbursement policy.

 



11

 

9.                  Mascioli understands and acknowledges he has twenty one (21)
days to consider the meaning and effect of entering into this agreement,
including the release of claims set forth above. He also understands he has
seven (7) days following the execution of this Agreement to revoke the Agreement
to waive potential age discrimination and/or retaliation claims under the ADEA.
Mascioli acknowledges that his release shall not become effective or enforceable
until the revocation period has expired and he has not exercised his right to
revoke. Mascioli further understands that in order to revoke the waiver of age
discrimination and/or retaliation claims under the ADEA contained in the
Agreement, he or his attorney must deliver a written and signed statement of
revocation to Stephen T. Paterniti, Jackson Lewis LLP, 75 Park Plaza, Boston, MA
02116; or (b) fax the revocation to Stephen T. Paterniti at (617) 367-0025. In
either case, Mascioli agrees to keep written documentation proving that he
revoked this Agreement as provided in this paragraph, either by keeping the
documents signed by a representative of Jackson Lewis P.C. attesting to the
delivery of the revocation, or other verification that the fax was, in fact,
received by Stephen T. Paterniti.

 

10.              This Agreement shall not be valid or enforceable unless and
until it is executed by Mascioli and Anika, and it has not been revoked by
Mascioli as described herein. No Party shall be entitled to the consideration
set forth in this Agreement unless they agree to be bound by the mutual promises
contained herein.

 



12

 

11.              This Agreement shall not be filed with any court or
administrative agency and shall remain forever confidential as described in this
Agreement unless required by judicial order or by law or by the rules and
regulations of any governmental body or administrative agency. The Parties agree
that this Agreement may only be used as evidence in a subsequent proceeding in
which one of the Parties alleges a breach of this Agreement.

 

12.              If any federal, state or local law conflicts with any provision
of this Agreement and General Release, the provision(s) so affected shall be
redrafted to preserve the intent of the provision and so as to not conflict with
the law, but in the event that redrafting cannot cure the conflict, the
provision will continue only to the extent permitted by law. The remaining
provision(s) of this Agreement and General Release shall continue in full force
and effect.

 

13.              This Agreement is a fully integrated document which represents
the complete understanding between the Parties. The Parties expressly disclaim
reliance on any representations, written or oral, other than those contained in
this document or incorporated by reference. Except as otherwise provided in this
Agreement, no other promises or agreements shall be binding or shall modify this
Agreement unless signed by the Parties hereto. The Parties further agree that
the provisions of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts. In addition, Mascioli agrees that he shall not
assign this Agreement. Anika may assign this Agreement, and the benefits of this
Agreement shall inure to the successors and assigns of Anika.

 

14.              By signing this Agreement, the Parties acknowledge that they
understand its provisions, that they knowingly and voluntarily enter into this
Agreement, that they have been afforded reasonable time to consider its terms
and consult with or seek advice from any person of their choosing, and that they
have, in fact, consulted with their attorney prior to signing this Agreement,
and as a result understand the ramifications and effects of this Agreement.

 



13

 

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH HEREIN, MASCIOLI
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST
ANIKA.

 

 

WHEREFORE, the Parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement and General Release by setting their hands and
seals hereto as set forth below.

 

 



July 13, 2017     By:  /s/ Stephen Mascioli, M.D., MPH Date   STEPHEN MASCIOLI,
M.D., MPH                 ANIKA THERAPEUTICS, INC.       July 13, 2017     By: 
/s/ Charles H. Sherwood, Ph.D. Date   CHARLES H. SHERWOOD, PH.D.     President
and Chief Executive Officer



 

 



  

 

 

 

 

 

14

 

